

a101rsagrantagreement_image1.jpg [a101rsagrantagreement_image1.jpg]


KRATON CORPORATION
RESTRICTED STOCK AWARD AGREEMENT
Upon acceptance by you through the online acceptance procedures set forth at
www.stockplanconnect.com, this Restricted Stock Award Agreement (this
“Agreement”) is made effective as of the Grant Date (defined below) between
Kraton Corporation (the “Company”, and formerly known as Kraton Performance
Polymers, Inc.) and you (the “Participant”). This Agreement evidences a grant of
restricted shares of the common stock, $0.01 par value, of the Company (“Common
Stock”) under the Company’s 2016 Equity and Cash Incentive Plan (as amended, the
“Plan”). Unless otherwise indicated, any capitalized term used but not defined
herein shall have the meaning ascribed to such term in the Plan.
1.Investment. The Participant represents that the shares of Restricted Stock (as
defined herein) are being acquired for investment and not with a view toward the
distribution thereof.
2.Grant of Restricted Stock. Pursuant to, and subject to, the terms and
conditions set forth herein and in the Plan, the Company hereby grants to the
Participant an award of the number of shares of restricted Common Stock set
forth on the Participant’s online award acceptance page at
www.stockplanconnect.com, which is incorporated by reference herein
(collectively, the “Restricted Stock”). The purchase price for the Restricted
Stock has been paid by the Participant’s past services to the Company.
3.Grant Date. The grant date of the Restricted Stock (“Grant Date”) is the date
set forth on the Participant’s online award acceptance page at
www.stockplanconnect.com, which is incorporated by reference herein.
4.Incorporation of Plan. All terms, conditions and restrictions of the Plan are
incorporated herein and made part hereof as if stated herein. If there is any
conflict between the terms and conditions of the Plan and this Agreement, the
terms and conditions of the Plan, as interpreted by the Committee, shall govern.
5.Vesting Date. The Restricted Stock shall become vested as follows: 100% of the
Restricted Stock shall vest on (i) the third anniversary of the Grant Date;
provided that the Participant remains continuously employed by the Company
through such date; or (ii) the date of the Participant’s employment is
terminated due to Disability or death. Notwithstanding the foregoing, if within
the one-year period following a Change in Control the Participant’s employment
is terminated by the Company or its affiliates without Cause, all Restricted
Stock held by such Participant shall immediately vest, and all restrictions
thereon shall immediately lapse, as of the effective date of such termination of
the Participant’s employment subject to the Participant’s execution of an
effective general release and waiver of all claims against the Company, its
affiliates and their respective officers and directors related to the
Participant’s employment, in a form acceptable to the Company at the
Participant’s termination of employment.
For purposes of this Agreement, “Disability” has the meaning ascribed to it in
the Company’s long-term disability plan and “Cause” means (i) a material breach
by the Participant of any of the Participant’s obligations under any written
agreement with the Company or any of its affiliates, (ii) a material violation
by the Participant of any of the Company’s policies, procedures, rules and
regulations applicable to employees generally or to employees at your grade
level, in each case, as they may be amended from time to time in the Company’s
sole discretion; (iii) the failure by the Participant to reasonably and
substantially perform his or her duties to the Company or its affiliates (other
than as a result of physical or mental illness or injury); (iv) the
Participant’s willful misconduct or gross negligence that has caused or is
reasonably expected to result in material injury to the business, reputation or
prospects of the Company or any of its affiliates; (v) the Participant’s fraud
or misappropriation of funds; or (vi) the commission by the Participant of a
felony or other serious crime involving moral turpitude; provided that if the
Participant is a party to an employment agreement with the Company or its
affiliate (an “Employment Agreement”) at the time of his or her termination of
employment and such Employment Agreement contains a different definition of
“cause” (or any derivation thereof), the definition in such Employment Agreement
will control for purposes of this Agreement.


1

--------------------------------------------------------------------------------




If a Participant is terminated without Cause and, within the twelve (12)-month
period subsequent to such termination of employment, the Company determines in
good faith that the Participant’s employment could have been terminated for
Cause, subject to anything to the contrary that may be contained in the
Participant’s Employment Agreement at the time of his or her termination of
employment, the Participant’s employment will, at the election of the Company,
be deemed to have been terminated for Cause, effective as of the date the events
giving rise to Cause occurred.
6.Forfeiture; Restrictions. Subject to the provisions of the Plan and Section 5
of this Agreement, with respect to the shares of Restricted Stock that have not
become vested on the date the Participant’s employment is terminated, the award
of Restricted Stock shall expire and such unvested shares of Restricted Stock
shall immediately be forfeited on such date. Participant shall not sell,
transfer, pledge, assign, alienate, hypothecate, or otherwise encumber or
dispose of the Restricted Shares other than by will or the laws of descent and
distribution.
7.Delays or Omissions. No delay or omission to exercise any right, power, or
remedy accruing to any party hereto upon any breach or default of any party
under this Agreement, shall impair any such right, power or remedy of such party
nor shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter
occurring, nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default under this Agreement, or any waiver on the part
of any party or any provisions or conditions of this Agreement, shall be in
writing and shall be effective only to the extent specifically set forth in such
writing.
8.Integration. This Agreement and the Plan contain the entire understanding of
the parties with respect to its subject matter. There are no restrictions,
agreements, promises, representations, warranties, covenants or undertakings
with respect to the subject matter hereof other than those expressly set forth
herein and the Plan. This Agreement and the Plan supersede all prior agreements
and understandings between the parties with respect to the subject matter of
this Agreement.
9.Governing Law; Jurisdiction and Venue. This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Texas,
without regard to the provisions governing conflict of laws, to the maximum
extent practicable calls for performance and shall be performable at the offices
of the Company in Houston, Harris County, Texas and venue for any dispute
arising hereunder shall lie exclusively in the state and/or federal courts of
Harris County, Texas and the Southern District of Texas, Houston Division,
respectively.
10.Participant Acknowledgment. The Participant hereby acknowledges receipt of a
copy of the Plan via online delivery at www.stockplanconnect.com. The
Participant hereby acknowledges that all decisions, determinations and
interpretations of the Committee in respect of the Plan, this Agreement and the
Restricted Stock shall be final and conclusive.
11.Mandatory Withholding for Taxes. The Participant acknowledges and agrees that
the Company shall deduct from the shares of Common Stock deliverable a number of
shares of Common Stock (valued at their Fair Market Value) on the applicable
date that is equal to the amount of all federal, state and local taxes required
to be withheld by the Company, as determined by the Committee.
12.Adjustments. As provided in Section 15 of the Plan, certain adjustments may
be made to the Restricted Stock upon the occurrence of events or circumstances
described in Section 15 of the Plan.
13.Restrictions Imposed by Law. The Company shall not be required to issue
shares of Common Stock unless and until (i) such shares have been duly listed
upon each stock exchange on which the Common Stock is then registered and (ii)
the Company has complied with applicable federal and state securities laws.
14.Participant Employment. Nothing contained in this Agreement, and no action of
the Company or the Committee with respect hereto, shall confer or be construed
to confer on the Participant any right to continue in the employ of the Company
or any of its Subsidiaries or interfere in any way with the right of the Company
or any employing


2

--------------------------------------------------------------------------------




Subsidiary to terminate the Participant’s employment at any time, with or
without cause; subject, however, to the provisions of any employment agreement
between the Participant and the Company or any Subsidiary.
[Intentionally Left Blank]


3